976 F.2d 1444
298 U.S.App.D.C. 140
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Sylvester JONES, Petitioner.
No. 92-8009.
United States Court of Appeals, District of Columbia Circuit.
Sept. 17, 1992.

Before WILLIAMS, SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of petition for writ of mandamus, and the motion to proceed in forma pauperis, it is


2
ORDERED that the motion to proceed in forma pauperis be granted.   It is


3
FURTHER ORDERED that the petition for writ of mandamus be denied.   Petitioner has failed to demonstrate that his right to the relief sought is clear and indisputable.   See Kerr v. United States District Court, 426 U.S. 394, 403 (1976);   In re Thornburgh, 869 F.2d 1503, 1507 (D.C.Cir.1989).   Complaints substantially similar to the ones in question have in fact been processed by the court.  Although petitioner claims that both complaints relate to orders issued in 1992, one actually related to an order issued in 1991 and, as such, is substantially similar to judicial complaint No. 92-4.  The other complaint is substantially similar to judicial complaint No. 92-6.


4
The Clerk is directed to enter the petition for writ of mandamus on the court's general docket.